               Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 1 of 6                   FILED
                                                                                      2020 Oct-02 AM 09:42
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                               JASPER DIVISION
    CURTIS DALE MOTES,                       )
                                             )
           Plaintiff,
                                             )
     v.                                      )
                                                            6:20-cv-01106-LSC
                                             )
    ZURICH AMERICAN
                                             )
    INSURANCE COMPANY,
                                             )
           Defendant.                        )

                                MEMORANDUM OF OPINION

          Before the Court is Plaintiff’s Motion to Remand. (Doc. 4.) The motion has

been fully briefed and is ripe for review. For the reasons stated below, Plaintiff’s

motion is due to be denied.

          I.       BACKGROUND 1

          Plaintiff Curtis Motes (“Motes”) brings this action against Defendant Zurich

American Insurance Company (“Zurich”) and twenty-five fictitious defendants.

Motes asserts a state law claim against Zurich and the fictitious defendants to recover

benefits under his uninsured and underinsured motorist policy.




1 The following facts are taken from Plaintiff Curtis Motes’s Complaint (doc. 1) and “other
papers” submitted by Zurich (docs. 1, 6), and the Court makes no ruling on their veracity.
                                        Page 1 of 6
        Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 2 of 6




      On February 15, 2019, Motes was driving his vehicle when he was run off the

road by William McBryde. At the time of the accident, Motes had an insurance

policy with Zurich, which included coverage for uninsured and underinsured

motorists. As a result of the accident, Motes suffered injuries for which he requested

payment from Zurich under his insurance policy. Motes was diagnosed with acute

knee pain after going to the emergency room and receiving x-rays, which totaled

$1,805. He received physical therapy to treat his knee, totaling $5,728. When

physical therapy failed to alleviate his pain, Motes required surgery to repair a torn

meniscus.

      Prior to filing suit, Motes demanded $160,000 from Zurich to “settle his

claim,” insisting that he would initiate legal proceedings if Zurich failed to meet his

demand. (Doc. 1 at 14.) After negotiations failed, Motes filed suit requesting

damages for physical injuries, medical expenses, physical pain and impairment, lost

wages, and mental anguish “not to exceed $74,999.” (Id. at 10.)

      Motes originally filed suit in the Circuit Court of Walker County, Alabama,

on June 24, 2020. (Doc. 1.) Zurich was served on July 2, 2020, and filed a timely

Notice of Removal on August 3, 2020, asserting diversity jurisdiction pursuant to

28 U.S.C. § 1332. On September 01, 2020, Motes filed a Motion to Remand,

claiming that Zurich failed to demonstrate this case meets the amount in controversy


                                     Page 2 of 6
        Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 3 of 6




requirement for diversity jurisdiction; therefore, the Court lacked subject matter

jurisdiction. (Doc. 4.) Zurich filed a Response in Opposition to Plaintiff’s Motion to

Remand. (Doc. 6.) Motes filed a Reply to Defendant’s Response in Opposition to

Plaintiff’s Motion to Remand. (Doc. 7.)

      II.    STANDARD OF REVIEW

      A defendant may remove an action initially filed in state court to federal court

if the action is one over which the federal court has original jurisdiction.

28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). As

relevant here, jurisdiction exists if there is complete diversity between the parties

and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1); Sweet Pea

Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). Where a

defendant’s notice of removal makes a good-faith claim asserting the amount in

controversy, his “allegation should be accepted when not contested by the plaintiff

or questioned by the court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574

U.S. 81, 87 (2014).

      However, when a defendant’s amount in controversy allegation is “contested

by the plaintiff or questioned by the court,” id., then “both [plaintiff and defendant]

submit proof and the court decides, by a preponderance of the evidence, whether the

amount in controversy requirement has been satisfied.” Id. at 554. The Court must


                                     Page 3 of 6
         Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 4 of 6




find that it is “more likely than not” that the plaintiff could recover more than

$75,000 from the defendants in order for diversity jurisdiction to exist. Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). The removing party bears

the burden of proof to establish that the amount in controversy exceeds the

jurisdictional minimum. Dudley v. Eli Lilly and Co., 778 F.3d 909, 913 (11th Cir.

2014). The “statutory procedures for removal are to be strictly construed.” Syngenta

Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002).

       III.   DISCUSSION

       At issue is whether Zurich proved by a preponderance of the evidence that the

amount in controversy is satisfied for diversity jurisdiction. 2 Zurich argues that

Motes’s Complaint exceeds the amount in controversy required for diversity

jurisdiction as evidenced by the relief sought and Motes’s demand letter requesting

$160,000 to settle his claim. Motes countered, arguing that Zurich cannot prove to

a legal certainty that the amount in controversy is satisfied.

       Motes applied the incorrect standard for a defendant’s burden on removal. As

stated, a defendant must show that the amount in controversy more likely than not

exceeds the jurisdictional minimum of $75,000. This is a “preponderance of the



2Zurich demonstrated complete diversity between parties in the Notice of Removal. (See doc. 1.)
For the purposes of removal, “the citizenship of defendants sued under fictitious names shall be
disregarded.” 28 U.S.C. § 1441(b)(1).
                                         Page 4 of 6
          Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 5 of 6




evidence” standard, not proof to a “legal certainty.” Motes relies on outdated

caselaw to support his proposition that Zurich failed to meet its burden. Motes cites

to Burns v. Windsor Ins. Co., 31 F.3d 1092 (11th Cir. 1994), in support of the “legal

certainty” standard. However, Burns predates the Federal Courts Jurisdiction and

Venue Clarification Act of 2011, Pub. L. 112–63, § 103, 125 Stat. 758, 760 (2011),

which amended 28 U.S.C. § 1446 and codified the proper standard as a

preponderance of the evidence. Applying the correct standard, Zurich has met its

burden.

      Zurich provided medical bills showing that Motes required an emergency

room visit with x-rays totaling $1,805, and physical therapy sessions totaling $5,728.

Furthermore, Motes required surgery including an arthroscopy of his knee and a

condroplasty of his medial femoral condyle. Thus, it is more likely than not that the

amount in controversy is satisfied.

      Motes points to emails between the parties discussing settlement as evidence

the amount in controversy is less than $75,000. While the Court considers these

emails as part of its analysis, the evidence presented by Zurich is sufficient satisfy the

burden for removal. Motes also argues that because he stated that his damages did

not exceed $74,999 on the face of his complaint, that this should be controlling.

However, this request is not binding on Alabama courts, therefore is not


                                       Page 5 of 6
        Case 6:20-cv-01106-LSC Document 11 Filed 10/02/20 Page 6 of 6




determinative of the amount in controversy. See Ala. R. Civ. P. 54(c); see also

28 U.S.C. § 1446(c)(2)(A)(ii) (allowing for the defendant to “assert the amount in

controversy if the initial pleading seeks . . . a monetary judgment, but the State

practice . . . permits recovery of damages in excess of the amount demanded”).

Zurich has met its burden and demonstrated by a preponderance of the evidence that

the amount in controversy is satisfied. Thus, the Court has subject matter

jurisdiction over this matter. Accordingly, Motes’s Motion to Remand (doc. 4) is

due to be denied.

      IV.   CONCLUSION

      For the reasons stated above, the Court is satisfied it has subject matter

jurisdiction in this case. Accordingly, Motes’s Motion to Remand (doc. 4) is due to

be denied. Additionally, Motes’s Motion to Stay Deadlines (doc. 8) is due to be

denied. A separate order consistent with this opinion will be entered

contemporaneously herewith.

      DONE and ORDERED on October 2, 2020.


                                             _____________________________
                                                   L. Scott Coogler
                                              United States District Judge
                                                                             202892




                                    Page 6 of 6
